Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Amendment filed on 04/06/2022 to Application #16/484,343 filed on 08/07/2019 in which Claims 1, 3-17 are pending.

Status of Claims
Claims 1, 3-17 are pending, of which Claims 1, 3-9, 13-15 are allowable via Examiner’s Amendment, Claims 10-12, 16-17 are canceled.

Applicant’s Most Recent Claim Set of 04/06/2022
Applicant’s most recent claim set of 04/06/2022 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Kurt Berger on April 27, 2022.
 
The application has been amended as follows:

In the Claims:

Claim 3: (Currently Amended)
Regarding Claim 3, in Claim 3 Line(s) 3, replace the phrase:
“use the digital media content by generating first session key”
with the following:
“use the digital media content by the protection circuitry generating first session key”


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-9, 13-15 are considered allowable.

The instant invention is directed to devices and a method for protecting the transmission of digital media content between devices.

The closest prior art, as recited, Hwan et al. WO 2015/175185 Al and TRAW et al. US Patent Application Publication No. 2002/0007452, are also generally directed to various aspects of protecting the transmission of digital media content between devices.  However, Hwan et al. or TRAW et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claims 1, 15.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claims 1, 15:
initiating a connection between a content source device and a content sink device, utilizing a first cipher with a connection key to encrypt digital media content for transmission across the connection, transmitting the encrypted digital media content over the connection from the content source device to the content sink device, requiring the content sink device to obtain proper authorization in order to utilize the transmitted encrypted digital media content, transmitting a digital certificate from the content sink device to the content source device which provides identification of the content sink device, and verification of the digital certificate, the content source device determining from the digital certificate if the content sink device is authorized to utilize the digital media content transmitted over the connection, if the determination passes examination by the content source device, allowing the content sink device to utilize the digital media content, in addition, also generating a session key by the content source device and utilizing the session key to additionally encrypt the digital media content before transmission to the content sink device with a second cipher to further protect the digital media content by requiring the content sink device to decrypt the transmitted digital media content with both the session key and the connection key
When combined with the additional limitations found in Claims 1, 15.

Therefore Claims 1, 3-9, 13-15 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MacMullan et al - US_20060209745_A1_I: MacMullan et al teaches secure delivery of digital content from a generalized content source to a generalized content sink.
MacMullan et al - US_20060209884_A1_I: MacMullan et al teaches an automatic detection and an automatic connection process for secure delivery of digital content from a generalized content source to a generalized content sink.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498